                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      December 12, 2019
                              UNITED STATES DISTRICT COURT                             David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

ISAAC MONTES,                                    §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 1:19-CV-32
                                                 §
OVERHEAD CORPORATION, et al.,                    §
                                                 §
        Defendants.                              §

                                            ORDER

        In March 2018, Plaintiff Isaac Montes started his employment at Defendant Overhead

Corporation. He worked there for a few days and was then terminated, allegedly because he

spoke to an Overhead executive in English rather than in Spanish. Montes initially brought suit

in a Texas state court against Overhead, Randall Furbay (an Overhead executive) and Jane Doe

(an unidentified Overhead executive). The state court dismissed all claims with prejudice.

While Montes’s appeal to a Texas court of appeals was pending, Montes filed the current federal

lawsuit against Overhead, Furbay and Doe, as well as against Kelly Terry (Overhead’s Chief

Executive Officer) and the State of Texas. Montes’s causes of action stem from the alleged

employment discrimination he experienced at Overhead, as well as events related to the state

court litigation.

        Defendants move to dismiss Montes’s claims on various grounds.               (Defendants’

Amended Motion to Dismiss, Doc. 28; Defendant State of Texas’ Motion to Dismiss Plaintiff’s

Second Amended Complaint, Doc. 39 (together, “Motions to Dismiss”)) Overhead, Furbay and

Doe focus on the state court litigation and argue that res judicata bars Montes’s causes of action.

Terry contends that Montes does not state a claim upon which relief can be granted. And the

State of Texas relies on sovereign immunity and Younger abstention.

        The Magistrate Judge issued a Report and Recommendation (Doc. 70) that capably

summarizes Montes’s allegations and the relevant procedural history, and that addresses the

1/3
parties’ arguments. The Report and Recommendation recommends that the Court grant both

Motions to Dismiss and dismiss all of Montes’s causes of action.

       Montes timely filed objections to the Report and Recommendation. (Objections, Doc.

80)

       The Court has conducted a de novo consideration of the Motions to Dismiss, reviewing

the parties’ briefs, the record in the case and the applicable law. Based on its review, the Court

agrees with the conclusions in the Report and Recommendation.

       In his objections, Montes largely re-urges the arguments he presented to the Magistrate

Judge in opposition to the Motions to Dismiss.            The Court adopts the Report and

Recommendation as to those arguments.

       Montes presents two new grounds that warrant comment. First, Montes argues that a

footnote in the Report and Recommendation noting the possible identity of Montes’s unpaid

legal advisor calls into question the Magistrate Judge’s “objectivity”. (Objections, Doc. 80, 2

(citing Report & Recommendation, Doc. 70, 14 n.7))         The Court rejects this argument as

frivolous.   The footnote evidences no absence of objectivity, and the Report and

Recommendation in its analysis places no weight on the information in the footnote. Second,

Montes argues that the Rooker-Feldman doctrine does not apply to his lawsuit. (Objections,

Doc. 80, 5–6) The Report and Recommendation, however, does not rely on this doctrine,

applying instead the Younger abstention doctrine. As a result, this objection is irrelevant and

need not be further addressed.

       The Court also notes that in his objections, Montes again argues that res judicata should

not apply because his appeal of the state court’s dismissal remained pending. (Id. at 4–5) In

mid-November, however, after Montes filed his objections, the Texas appellate court ruled on

the appeal, affirming the dismissal of Montes’s claims. See Montes v. Overhead, Case No. 13-19-

18-CV, 2019 WL 5997508 (Tex. App.—Corpus Christi Nov. 14, 2019, no pet. h.) (mem. op.). This


2/3
decision only re-affirms the application of res judicata to Montes’s causes of action against

Overhead, Furbay and Doe.

       Finally, Montes requests leave to amend his Second Amended Complaint “to name

individual defendants as to the state constitutional issues and as to Overhead in the Retaliation

claim.” (Objections, Doc. 80, 4) As noted in the Report and Recommendation, however,

granting leave to amend as to the state constitutional issues would be futile because of the

Younger abstention doctrine’s application.          And Montes fails to suggest any proposed

amendments that would enable his retaliation claim to survive dismissal as to any possible

defendant. Under these circumstances, the Court denies leave to amend. See, e.g., Stripling v.

Jordan Prod. Co., LLC, 234 F.3d 863, 872 (5th Cir. 2000) (“It is within the district court's

discretion to deny a motion to amend if it is futile.”).

       Accordingly, the Court ADOPTS the Report and Recommendation. It is:

       ORDERED that Defendants’ Amended Motion to Dismiss (Doc. 28) is GRANTED;

       ORDERED that Isaac Montes’s claims against Overhead Corporation, Randall Furbay

and Jane Doe are dismissed with prejudice based on res judicata;

       ORDERED that Isaac Montes’s claims against Kelly Terry are dismissed with prejudice

for failure to state a claim upon which relief can be granted;

       ORDERED that Defendant State of Texas’ Motion to Dismiss Plaintiff’s Second

Amended Complaint (Doc. 39) is GRANTED; and

       ORDERED that Isaac Montes’s claims against the State of Texas are dismissed without

prejudice on the grounds that the Court declines to exercise jurisdiction.

       SIGNED this 12th day of December, 2019.


                                                   _________________________________
                                                   Fernando Rodriguez, Jr.
                                                   United States District Judge



3/3
